   Case 20-20425-GLT             Doc 251
                                     Filed 02/26/21 Entered 02/26/21 10:08:38
                                                                       Desc Main
                                    Document      Page 1 of 1 COURT
                       IN THE UNITED STATES BANKRUPTCY                 FILED
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA          2/26/21 8:47 am
                                                                       CLERK
 In re:                                 :       Case No.: 20-20425-GLT U.S. BANKRUPTCY
                                        :       Chapter:  11           COURT - :'3$
 VideoMining Corporation                                 :
                                                         :
                                                         :             Date:           2/25/2021
                     Debtor(s).                          :             Time:           04:00

                                          PROCEEDING MEMO


MATTER:           # 247 - Expedited Motion re: # 241 Certifica tion of Counsel Rega rding Fifth Stipula tion
                  and Consent Order Modifying a nd Extending Orders Authorizing DIP Financing a nd Use
                 of Ca sh Collatera l a nd Authorizing Amendment of DIP Loan Documents
                               [Responses due at the time of the hea ring]


APPEARANCES:
                  Debtor:                         Rya n Cooney
                  White Oa k Business Ca pital:   George Snyder, Jeffrey Rosenthal
                  Enterprise Ba nk:               Thoma s Maxson


NOTES:




OUTCOME:         1. Certifica tion of Counsel Regarding Fifth Stipula tion and Consent Order Modifying and Extending Orders
Authorizing DIP Financing a nd Use of Ca sh Colla teral and Authorizing Amendment of DIP Loa n Documents [Dkt. No. 241] is
APPROVED. (HT to issue Order a t Dkt. No. 241-1)




DATED: 2/25/2021
